Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 7, 2018

                                          No. 04-18-00231-CV

                 IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY

                                    Original Mandamus Proceeding1

                                                ORDER

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

        The court’s opinion in this mandamus action issued September 26, 2018. Thus, any
motion for rehearing or motion for en banc reconsideration was due October 11, 2018. On the
due date, real parties in interest, Agrestic I, LP and Tiberious, LLC, filed an unopposed motion
for extension of time to file a motion for rehearing and motion for en banc reconsideration,
asking for an additional twenty days in which to file such motions. After review, we granted the
motion and ordered the real parties in interest to file their motion for rehearing and motion for en
banc reconsideration, if any, on or before October 31, 2018. Then on November 1, 2018, the real
parties in interest filed a second motion for extension of time to file a motion for rehearing and
motion for en banc reconsideration, asking for an additional five days in which to file their
motions. This time, the motion was opposed. The motion for rehearing and motion for en banc
reconsideration were filed in this court on November 5, 2018. Accordingly, after review we
GRANT the motion for extension of time and ORDER the motion for rehearing and motion for
en banc reconsideration deemed filed.

           We order the clerk of this court to serve a copy of this order on all counsel.

           It is so ORDERED on this 7th day of November, 2018.

                                                          PER CURIAM


       ATTESTED TO: ___________________________________
                    KEITH E. HOTTLE,
                    Clerk of Court

1
  This proceeding arises out of Cause No. 2017CI14954, styled Agrestic I, LP and Tiberius, LLC v. Acceptance
Indemnity Insurance Company, Crawford & Company, and Danny Brown, pending in the 150th Judicial District
Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.